 


109 HR 649 IH: Sunshine in Journalism Act of 2005
U.S. House of Representatives
2005-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 649 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2005 
Mr. Keller introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 18, United States Code, to provide a criminal penalty for journalists, who, without disclosure, accept Government payments to promote Government policies, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Sunshine in Journalism Act of 2005. 
2.Purpose of legislation 
(a)Media reportsIn January 2005, media reports revealed that some journalists received Federal payments from various Federal Government executive branch agencies to promote or comment upon certain government policies and legislation. 
(b)President’s orderSubsequently, the President of the United States ordered all cabinet agencies to cease making any such payments to journalists in the future. 
(c)Intent of ActIt is the intent of this Act is to— 
(1)require the prompt disclosure of all sums of dollars received from the Federal Government, by journalists, for the purpose of promoting, opposing, or commenting upon legislation, or administration policies; and 
(2)ensure that any journalist who fails to make the required disclosure will be deemed to be in violation of this law and be subject to prosecution for a Federal class C misdemeanor. 
3.Disclosure requirement 
(a)Journalist DisclosureChapter 63 of title 18, United States Code is amended by inserting the following after section 1343: 
 
1343a.Broadcast and print journalism disclosures; criminal penalties for failure to disclose agreements 
(a)Any print journalist or broadcast journalist within the United States who accepts, or agrees to accept, any money, service, or other valuable consideration from any Federal Government agency for promoting, opposing, or commenting on legislation, policies, regulations, or laws, shall file a disclosure form with the Department of Justice within 30 days of any such acceptance or agreement, whichever is earlier. 
(b)The term  print journalist means a person employed by a newspaper, magazine, or other publication which is in one or more issues each year in interstate commerce, and in which a substantial portion of the content is devoted to the dissemination of news and editorial opinion. 
(c)The term broadcast journalist means a person employed by a radio, television, or cable television network or channel which broadcasts or otherwise transmits news and editorial opinion. 
(d)Whoever violates subsection (a) by failing to make the required timely, disclosure shall be fined up to $5,000 or imprisoned for not more than 30 days, or both; any organization who violates subsection (a) shall be fined not more than $10,000.. 
(b)Rules and regulationsThe Attorney General shall, not later than 90 days after the date of the enactment of this Act, make all necessary rules and regulations to implement the disclosure requirement, including a disclosure form to be used by print and broadcast journalists who are subject to the requirement set forth in subsection (a) of the section 1343a, as added to title 18, United States Code, by this Act, and all such disclosure forms completed by journalists shall be made available to the public under section 552 of title 5, United States Code (commonly called the Freedom of Information Act). 
(c)Clerical amendmentThe table of sections at the beginning of chapter 63 of title 18, is amended by inserting after the item relating to section 1343 the following new item:  
 
 
1343a. Broadcast and print journalism disclosures; criminal penalties for failure to disclose agreements. 
 
